OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the opinion by Justice Arnold L. Fein at the Appellate Division (106 AD2d 128). See also Levine v Long Is. R. R. Co. (30 NY2d 907, affg 38 AD2d 936, 938). Additionally, we note that estoppel is not available against *716a governmental agency engaging in the exercise of its governmental functions absent an “unusual factual situation”, which does not exist here (see, Matter of Daleview Nursing Home v Axelrod, 62 NY2d 30, 33).
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Titone. Taking no part: Judge Alexander.